Motion to strike appellant’s appendix granted. Memorandum: Because the documents in the appendix to defendant’s brief are dehors the record and do not come within an exception to the general rule, they may not be considered on appeal. In any event, they do not appear to be applicable to the issue raised in Point Two of defendant’s brief (see, Alesse v Valley Stream Cent. High School Dist. #13, 202 AD2d 326, 327; cf., Brandes Meat Corp. v Cromer, 146 AD2d 666, 667). Present — Green, J. P., Lawton, Fallon, Callahan and Davis, JJ.